EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Jon Buttles, Principal Executive Officer of Advance Nanotech, Inc. (the Company),certifies, pursuant to 18 U.S.C. ss. 1350, that: 1. The report on Form 10-Q of the Company for the period ended September 30, 2010 (the "Report") fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. ADVANCE NANOTECH, INC. By: /s/Jon Buttles Jon Buttles Principal Executive Officer Date: November 15, 2010
